EXHIBIT A




This Note has be acquired pursuant to an investment representation by the holder
and shall not be sold, pledged, hypothecated or donated, or otherwise
transferred except upon the issuance to Company of a favorable opinion by its
counsel and the submission to the company of other evidence satisfactory to and
as required by counsel to the company that any such transfer will not violate
the Securities Act of 1933, as amended and applicable state securities laws.







UNSECURED COMMERCIAL PROMISSORY NOTE




$ 10,000.00

October 31, 2012




FOR VALUE RECEIVED, the undersigned, Rangeford Resources, Inc., (the “Maker”) a
Nevada corporation promises to pay to John Albury (the “Holder”) at such place
as Holder may designate in writing, the principal sum of Ten Thousand Dollars
($10,000.00) together with interest at 6% per annum thereon, due sixty (60) days
from the date hereof.




The Note shall be due and payment shall be callable on a “first in first out
basis” as soon as the Maker has available funds to reimburse Holder, from the
date hereof, at which time the Maker shall pay the principle thereto.  Maker
shall have the right to prepay this Note, in whole or in part, at any time
without penalty.  Maker’s payment of this Note shall be unsecured.




In the event Maker shall (i) default in the performance of any of the
obligations, covenants or agreements legally imposed by the terms of this Note,
or (ii) apply for or consent in writing to the appointment of a receiver,
trustee, or liquidator of Maker or (iii) file a voluntary petition in
bankruptcy, or admit in writing Maker’s inability to pay Maker’s debts as they
come due, or (iv) make general assignments for the benefit of creditors, or (v)
file a petition or answer seeking reorganization or rearrangement with creditors
or taking advantage of any insolvency law, or (vi) file an answer admitting the
allegations of a petition filed against Maker in any bankruptcy, reorganization,
insolvency or similar proceedings, at the option of the Holder, the whole
indebtedness evidence hereby may be declared due and payable whereupon the
entire unpaid principal balance of this Note and all interest accrued thereon
from last payment date at 10% per annum shall be thereupon at once mature and
become due and payable without presentment or demand for payment or notice of
the intent to exercise such option or notice of the exercise of such option by
the Holder, or notice of any kind, all of which are hereby expressly waived by
the Maker and may be collected by suit or other legal proceedings.




Except as otherwise provided herein, the undersigned and all sureties,
guarantors and endorsers of this Note severally waive all notices, demands,
presentments for payment, notices of non-payment, notice of intention to
accelerate the maturity, notices of acceleration, notices of dishonor, protest
and notice of protest, diligence in collecting or bringing suit as to this Note
and as to each, every and all installments hereof and all obligations hereunder
and against any party hereto and to the application of any payment on this
obligation, or as an offset hereto, and agree to all extensions, renewals,
partial payments, substitutions, or evidence of indebtedness and the





taking, release or substitution of all or any part of the security or the
release of any party liable hereon with or without notice before or after
maturity.




It is the intention of the parties hereto to comply with the usury laws
applicable to this loan, if any.  Accordingly, it is agreed that notwithstanding
any provision to the contrary in this Note or in the any of the documents
securing payment hereof o such provision shall require the payment or permit the
collection of interest in excess of the maximum permitted by law.  If any excess
of interest is provided for, contracted for, charged for or received, then the
provisions of this paragraph shall govern and control and neither the Maker
hereof nor any other party liable for the payment hereof shall be obligated to
pay the amount of such excess interest.  Any such excess interest which may have
been collected shall be, at the Holder’s option, either applied as a credit
against the then unpaid principal amount hereof or refunded to the Maker.  The
effective rate of interest shall be automatically subject to reduction to the
maximum lawful contract rate allowed under the usury laws as now or hereafter
construed.  It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged for, or received
under this Note which are made for the purposes of determining whether such rate
exceeds the maximum lawful rate, shall be made to the extent permitted by law,
by amortizing, prorating, allocating and spreading in equal parts during the
full stated term of this Note, all interest contracted for, charged for or
received from the Maker or Otherwise by the Note Holder.




In the event this Note is placed in the hands of an attorney for collection
(whether or note suit is filed), or in the event it is collected by suit or
through bankruptcy, probate, receivership or other legal proceedings (including
foreclosure), the Maker hereby agrees to pay to the Holder as attorney’s fees a
reasonable amount in addition to the principal and interest then due hereon and
all other costs of collection.




IN WITNESS WHEREOF, Maker and Holder have fully executed this Note as of the
date first above written.







RANGEFORD RESOURCES, INC.

(A Nevada Corporation)
















_______________________________

Fred Ziegler, President















